OPINION — AG — ** CONFLICT OF INTEREST — LEGISLATURE — WIFE — RELATIVES ** (1) A COMPANY WHICH IS OWNED IN WHOLE OR IN PART BY THE SPOUSE (WIFE/HUSBAND) OF A MEMBER OF THE OKLAHOMA LEGISLATURE MAY NOT LAWFULLY CONTRACT WITH THE STATE OF OKLAHOMA OR ANY POLITICAL SUBDIVISION THEREOF, AND IS NOT A "RESPONSIBLE BIDDER", WHERE EITHER THE COMPENSATION DERIVED BY SUCH COMPANY OR THE CONTRACT WHICH GENERATES SUCH BUSINESS IS FUNDED IN WHOLE OR IN PART BY APPROPRIATIONS FROM THE OKLAHOMA LEGISLATURE. (2) UNDER THE PROHIBITIONS CONTAINED IN ARTICLE V, SECTION 23, NEITHER A MEMBER OF THE OKLAHOMA LEGISLATURE NOR A COMPANY (CORPORATION, BUSINESS) OWNED BY A SPOUSE OF SUCH MEMBER MAY BE INTERESTED, DIRECTLY OR INDIRECTLY, IN ANY CONTRACT WITH THE STATE OF OKLAHOMA OR ANY POLITICAL SUB DIVISION THEREOF, WHICH THE OKLAHOMA LEGISLATURE, NOTWITHSTANDING THAT SUCH LEGISLATOR OR COMPANY CONTRACTS WITH AN INTERMEDIARY, WHICH INTERMEDIARY IN TURN CONTRACTS WITH THE STATE OF OKLAHOMA OR ANY POLITICAL SUBDIVISION THEREOF, BUT THE DETERMINATION OF WHETHER OR NOT SUCH AN INDIRECT INTEREST VIOLATES ARTICLE V, SECTION 23, RESTS UPON THE FACTS UNDERLYING EACH CONTRACT OR TRANSACTION, MUST BE DETERMINED UPON A CASE BY CASE BASIS, AND, ACCORDINGLY, CANNOT BE ANSWERED WHOLLY AS MATTER OF LAW. (PUBLIC CONTRACTS, MUNICIPALITY) CITE: OPINION NO. 63-370 OPINION NO. 72-292, OPINION NO. 74-260, OPINION NO. 74-268, ARTICLE X, SECTION 11, ARTICLE V, SECTION 23 (GARY W. GARDENHIRE) SEE: OPINION NO. 87-008 ** SEE: OPINION NO. 89-513 (1989) ** ** SEE OPINION NO. 89-572 (1989) **** SEE OPINION NO. 88-543 (1988) **